DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the curled bucket includes a foot rest” in claim 9 must be shown or the feature(s) canceled from the claim(s).  Note that a foot rest 901 is shown in the embodiment of Figure 9, which is not the embodiment claimed in claims 1 and 9 since claim 1 requires a pivoting member.  In addition, “a front edge of the curled bucket is rounded” in claim 10 and the “grooves” in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8 is objected to because of the following informalities:  the term “font" was misspelled and should be written as -- front -- (per the disclosure).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 5, 8, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Purvis (7,305,779).
Regarding claim 1, Purvis discloses an apparatus comprising: 
a handle (20) configured to be held by a user; 
a curled bucket (30) configured to collect material, the curled bucket having a base (31) configured to be moved along a surface to collect the material; and
a pivot member (50; see fig.4) connecting the handle and the curled bucket, wherein the pivot member allows the angular orientation of the curled bucket relative to the handle to be adjusted as directed by a force being applied to the pivot member by the handle.
Regarding claim 2, wherein the pivot member (50) allows the angular orientation of the curled bucket relative to the handle to be adjusted in one of two opposing directions (see fig.4).
Regarding claim 3, wherein the pivot member allows the angular orientation of the curled bucket relative to the handle to be adjusted over first angular range in one direction and a second angular range in a second direction (see fig.4).
Regarding claim 5, wherein the first angular range is different from the second angular range (as shown in fig.4, when the plow is in its original position, shown in solid line, the back of the plow is in an angle with respect to the handle 20 such that the first angular range of the handle 20 when moving towards one side of the plow is different from the second angular range when moving towards the opposite side of the plow).
Regarding claim 8, the curled bucket (30) includes a tapered front edge (refer to the heel support 31).
Regarding claim 9, the curled bucket includes a foot rest (any solid portion of the rear of the bucket can be considered a foot rest).

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lock (6,435,580).
Regarding claim 1, Lock discloses an apparatus comprising: 
a handle (14) configured to be held by a user; 
a curled bucket (12) configured to collect material, the curled bucket having a base (contact edges 16) configured to be moved along a surface to collect the material; and
a pivot member (see fig.7) connecting the handle and the curled bucket, wherein the pivot member allows the angular orientation of the curled bucket relative to the handle to be adjusted as directed by a force being applied to the pivot member by the handle.
Regarding claim 2, Lock further discloses the apparatus of claim 1, wherein the pivot member allows the angular orientation of the curled bucket relative to the handle to be adjusted in one of two opposing directions (as shown in fig.7).
Regarding claim 3, the pivot member allows the angular orientation of the curled bucket relative to the handle to be adjusted over first angular range in one direction and a second angular range in a second direction (as shown in fig.7).
Regarding claim 4, the first angular range is substantially equivalent to the second angular range (referring to fig.7, if the handle 14 is initially set perpendicular to the blade 12, the ranges would be substantially equivalent).
Regarding claim 8. The apparatus of claim 1, wherein the curled bucket includes a tapered font edge.8, the curled bucket includes a tapered front edge (30 and γ in fig.3).
Regarding claim 9, the curled bucket includes a foot rest (could consider the track 60 as a foot rest).
Regarding claim 10, a front edge of the curled bucket is rounded (40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Purvis or Lock, as applied to claim 1 above, and further in view of Coles (8,001,707)
Regarding claim 7, Purvis and Lock discloses the apparatus of claim 1 except wherein the handle includes a T-grip.
Coles teaches a similar apparatus comprising a T-grip (312) allowing improved control and manipulation of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Purvis to include a T-grip as taught by Coles in order to improve how the apparatus is controlled and manipulation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Purvis or Lock.
Regarding claim 6, Purvis and Lock discloses the apparatus of claim 3, but do not specify the first angular range and the second angular range as being approximately ten degrees.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges for the angular range limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Purvis, as applied to claim 1 above, and further in view of Lock (6,435,580).
Regarding claim 10, Purvis discloses the apparatus of claim 1, except wherein a front edge of the curled bucket is rounded.
Lock teaches that it is known in the shovel art to make the front edge (rounded corners 40) of a curled bucket (12) rounded “to facilitate the shovel’s ability to ride over imperfections in the ground which might otherwise case the blade 12 to catch on the ground (col.4, lines 4-8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the front edge of the curled bucket of Purvis to be rounded to allow the shovel to ride over imperfections in the ground and therefore prevent the blade from catching on the ground.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Purvis or Lock, as applied to claim 1 above, and further in view of Cowan (3,177,026).
Regarding claim 11, Purvis and Lock discloses the apparatus of claim 1, except wherein the base of the curled bucket includes grooves for moving the curled bucket along the surface to collect the material.
Cowan teaches providing snow plow blade with stiffening ribs (11) on the top surface of the blade (10) which consequently provides grooves (as shown in fig.5) on the bottom surface of the blade to strengthen the blade, assist in retaining snow on the blade, and consequently reduce friction on the bottom section of the blade.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the curled bucket of Purvis or Lock to include stiffening ribs/grooves as taught by Cowan, in order to strengthen the blade, assist in retaining snow on the blade, and consequently reduce friction on the bottom section of the blade.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/          Examiner, Art Unit 3671